Citation Nr: 0602727	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  03-18 800A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1987 to 
August 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision by the Muskogee, 
Oklahoma Regional Office (RO) of the Department of Veterans 
Affairs (VA), which continued the veteran's 10 percent rating 
for headaches.  The veteran requests a higher rating.

In December 2004, the Board remanded the veteran's case to 
the RO to schedule the veteran for a Travel Board hearing.  
The veteran was scheduled and testified before the 
undersigned Veterans Law Judge at a travel board hearing at 
the RO in October 2005.  A transcript of the hearing is of 
record.  

In November 2005, the veteran submitted a letter from a 
physician raising the issues of service connection for the 
veteran's bilateral hearing loss and tinnitus.  As the RO has 
yet to adjudicate these issues, they are referred to the RO 
for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits and applies to this remand.

During the veteran's October 2005 Board hearing, he testified 
that he received treatment from chiropractors located in 
College Park, Maryland and Barling, Arkansas for his 
headaches.  Further, he stated that he received continuous 
treatment from the VA outpatient clinic in Fort Smith, 
Arkansas for his headaches, with the most recent treatment 
occurring three months prior to the October 2005 Board 
hearing.  Further, in January 2006, the veteran submitted a 
letter stating that he received treatment from the 
Fayetteville, Arkansas and Muskogee, Oklahoma VA medical 
centers.  Therefore, the Board finds that the RO should 
obtain these VA and private medical records and associate 
them with the veteran's claims folder.

Following the conclusion of the hearing, the veteran 
identified the chiropractors as Daniel Kraus, 9923 Rhode 
Island Ave., College Park, MD, 20740; and Kaelin 
Chiropractic, Barling, AK.   

The Board also notes that the most recent VA examination for 
the veteran's headaches was conducted in January 2003.  As 
three years have passed since the last comprehensive 
examination, a new VA examination is necessary to determine 
the severity of the veteran's headaches.

In light of the above discussion, this case is REMANDED for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and dates of treatment of all 
medical care providers, VA or private, 
which have treated him for his headaches 
since October 2002.  After the veteran 
has signed the appropriate releases, 
those materials not currently of record 
should be obtained and associated with 
the claims folder.  Of particular 
interest are the records from the private 
chiropractors in College Park Maryland, 
and Barling, Arkansas.  In addition, the 
veteran's VA outpatient medical records 
from the Fayetteville, Arkansas, and 
Muskogee, Oklahoma VA medical centers and 
the Fort Smith, Arkansas VA clinic from 
March 2003 to the present should be 
obtained and associated with the claims 
folder.  All attempts to procure these 
records should be documented in the file.  
If the RO cannot obtain these records, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that they are provided the 
opportunity to obtain and submit the 
records for VA review.

2.  The RO should then schedule the 
veteran for a VA neurological examination 
to determine the nature and extent of his 
service-connected headaches.  The 
veteran's claims file should be made 
available to the physician for review in 
this case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner. 

The physician should specifically 
identify all neurological manifestations 
directly attributable to the veteran's 
service-connected headaches.  If no 
neurological manifestations are found, 
the examiner should so state.  The 
examiner should elicit a complete history 
from the veteran, to include whether he 
suffers from prostrating attacks.  If 
prostrating attacks are present, the 
examiner should indicate their monthly 
rate of occurrence over the past year.  
Based upon the veteran's history and a 
review of the record, the examiner should 
indicate the character, frequency, and 
severity of the veteran's service-
connected headaches.  

The examiner should also provide an 
opinion regarding the impact of the 
veteran's headaches on his ability to 
work.  The complete rationale for all 
opinions expressed must be provided in 
the examination report.  The physician is 
to indicate his medical specialty in his 
report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

